                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                                                         ORDER
                        Plaintiff,
                                                        19-cv-749-wmc
            v.

GALE A. RACHUY.,

                        Defendant.


        The undersigned recuses himself in the above entitled matter pursuant to 28

  U.S.C. § 455.

  Entered this 17th day of December, 2019.

                                         BY THE COURT:

                                         /s/
                                         ___________________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                        1
